DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species A(l) with selection of Formula A(l), Species B(3) with selection of Formula 2-1, and Species C(5) with selection of Formula 3-1, encompassed by claims 1–20 in the reply filed on 05/22/2020 was previously acknowledged.

Response to Amendment
The amendment dated 05/16/2022 has been entered.
Claim 1 is amended due to Applicant's amendment dated 05/16/2022.
Claims 1–20 are pending.

The rejection of claims 1–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/05/2022.

The declaration under 37 CFR 1.132 filed 05/16/2022 is sufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action for the reasons discussed below.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 41–53 of the reply dated 05/16/2022 with respect to the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Lee et al. US-20120235123-A1 ("Lee") and as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the previous Office Action have been fully considered and are persuasive with respect to unexpected improvement in device performance resulting from the substitution position of -F as demonstrated by the data in the declaration under 37 CFR 1.132 filed 09/02/2022.  The rejection has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
  It is suggested that line 17 of numbered page 5, "…in Formula 2 in Formula 1…" be replaced with "…in Formula 2
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–8 and 10–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kim et al. US-20200308203-A1 ("Kim").
The applied reference Kim et al. US-20200308203-A1 has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1–8, 10–17, and 19–20, Lee teaches an organic electroluminescent display device (organic EL device) (¶ [0003]) comprising: a first electrode; an organic layer formed on the first electrode, wherein the organic layer contains at least one light emitting layer, wherein the light emitting layer comprises at least one phosphorescent dopant and at least two host materials, including a first host material and a second host material; and a second electrode formed on the organic layer (¶ [0015]), wherein the first electrode is an anode and the second electrode is a cathode (¶ [0025]).
Lee does not specifically disclose a device as above wherein the first host material is a compound represented by the claimed Formula 2.  However, Lee teaches that the first host material may comprise a carbazole (¶ [0029]).
Kwan teaches an organic EL device comprising red phosphorescent host material (¶ [0001] Kwan-MT) represented by a general formula (2) (¶ [0043] Kwan-MT and ¶ [0044] Kwan-KR).  Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency (¶ [0001], ¶ [0027] Kwan-MT).  Kwan teaches specific examples of the host material of the general formula (2) (¶ [0060]–[0061] Kwan-MT) including compound RH-005, 
    PNG
    media_image1.png
    155
    185
    media_image1.png
    Greyscale
(Kwan-KR page 9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the first host material out of the host material of the general formula (2), as taught by Kwan.  One would have been motivated to do so because Lee teaches the first host material may comprise a carbazole and Kwan teaches a phosphorescent host material of the general formula (2), which comprises a carbazole.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency and therefore forming the first host material in the device of Lee out of the host material of Kwan would yield the benefit of excellent solubility and excellent brightness and luminous efficiency, as described above.
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound RH-005, because it would have been choosing from the list of exemplary host materials of the general formula (2) specifically disclosed by Kwan, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Kwan.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host material represented by the general formula (2) having the benefits taught by Kwan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lee in view of Kwan does not specifically disclose a device as above wherein the second host material is a compound represented by the claimed Formula 3.  However, Lee teaches that the second host material may comprise a triazine group (¶ [0031]).
Oh teaches an organic EL device (¶ [0011], ¶ [0214]) comprising a phosphorescent dopant which may be an organic metal compound comprising Ir (¶ [0208]–[0209]) and a host compound represented by a Chemical Formula 5 (¶ [0169]).  Oh teaches the host compound has excellent hole and electron characteristics (¶ [0088]).  Oh teaches specific examples of the host compound represented by a Chemical Formula 5 (¶ [0186]) including compound F-8 
    PNG
    media_image2.png
    293
    317
    media_image2.png
    Greyscale
 (page 131), which comprises a triazine.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee in veew of Kwan by forming the second host material out of the host compound F-8, as taught by Oh.  One would have been motivated to do so because Lee teaches the second host material may comprise a triazine group and Oh teaches a phosphorescent host compound F-8 comprising a triazine group.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Oh teaches the compound represented by the Chemical Formula 5 has excellent hole and electron characteristics and therefore forming the second host material in the device of Lee out of the host compound F-8 of Oh would yield the benefit of excellent hole and electron characteristics, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the host compound F-8, because it would have been choosing from the list of exemplary host materials of the Chemical Formula 5 specifically disclosed by Oh and comprising a triazine, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Oh.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host material of the Chemical Formula 5 comprising a triazine having the benefits taught by Oh in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lee in view of Kwan and Oh does not specifically disclose a device as above wherein the phosphorescent dopant is a compound represented by the claimed Formula 1.  However, Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir (¶ [0034], ¶ [0050]).
Kim discloses an organic light-emitting device including an organometallic compound (¶ [0005]), wherein the organometallic compound may be represented by Formula 1 (¶ [0008], [0039]) of which specific examples include compound 3 
    PNG
    media_image3.png
    265
    415
    media_image3.png
    Greyscale
 to compound 8 (¶ [0157], page 47).  Kim teaches organic light-emitting devices comprising the organometallic compound have high luminescence efficiency and long lifespan (¶ [0160]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee in view of Kwan and Oh by forming the phosphorescent dopant out of the iridium complex of Kim.  One would have been motivated to do so because Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir and Kim teaches an iridium complex.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kim teaches organic light-emitting devices comprising the organometallic compound have high luminescence efficiency and long lifespan and therefore forming the phosphorescent dopant out of the iridium complex of Kim in the device of Lee in view of Kwan and Oh would yield the benefit of high luminous efficiency and easy sublimation purification, as described above.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compound 3 to 8 of Kim, because it would have been choosing from the list of specifically disclosed examples of Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the emission layer of the device of Lee in view of Kwan and Oh and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of Kim having the benefits as described above taught by Kim in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Lee in view of Kwan, Oh, and Kim meets claims 1–8, 10–17, and 19–20.

For example, the iridium complex compound 3 of Kim is a first compound comprising a compound represented by the claimed Formula 1 wherein:
Y2 is C;
ring CY12 is a C6 carbocyclic group (a benzene group);
R1 to R5 are each hydrogen, R6 is -F, R7 is -Si(Q3)(Q4)(Q5), R8 is hydrogen, A1 is an unsubstituted C2 alkyl group, A2 is hydrogen, A3 is an unsubstituted C2 alkyl group, A4 is an unsubstituted C2 alkyl group, A5 is hydrogen, A6 is an unsubstituted C2 alkyl group, A7 is hydrogen, A20 is an unsubstituted C1 alkyl group;
d2 is an integer of 2;
at least one of R1 to R8 comprises at least one a fluoro group (-F);
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The host compound RH-005 of Kwan corresponds to the claimed Compound H1-71 and is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is not required to be present and Ar2 is an unsubstituted C6 carbocyclic group (a phenyl group);
Ar5 does not exist;
	n is 1;
a1 is 0 and a2 is 1;
CY2 is a C6 carbocyclic group (a benzene group) and CY3 is an unsubstituted C12 carbocyclic group (a naphthyl group);
R20 is an unsubstituted C6 aryl group (a phenyl group) and R30 is not required to be present; and
b2 is 1, b3 is 0.
The host compound F-8 of Oh corresponds to the claimed Compound H2-27 and is a third compound comprising a compound represented by the claimed Formula 3 wherein:
Ar11 is an unsubstituted C6 carbocyclic group (a phenylene group);
Ar12 does not exist;
p is 1;
Het1 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group);
a11 is 1 and m is 2;
R70 is an unsubstituted C6 aryl group (a phenyl group) and R80 is an unsubstituted C12 heteroaryl group (a carbazolyl group);
b7 is 1 and b8 is 1.

Regarding Claim 18, Lee in view of Kwan, Oh, and Kim teaches the modified organic EL device, as discussed above with respect to claim 17.
Lee in view of Kwan, Oh, and Kim does not specifically disclose a device as discussed above wherein the device further comprises a hole injecting layer or a hole transport layer between the anode and the light emitting layer, or a electron transporting layer between the light emitting layer and the cathode.  However, Lee teaches exemplary devices comprises a hole transporting layer between the anode and the light emitting layer (¶ [0069]) and an electron transporting layer between the light emitting layer and the cathode (¶ [0071]) .
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Lee in view of Kwan, Oh, and Kim comprising a hole transporting layer between the anode and the light emitting layer and an electron transporting layer between the light emitting layer and the cathode, because Lee teaches exemplary devices comprising these layers, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 1–8 and 10–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), Kosuge et al. US-20150295188-A1 ("Kosuge"), and Zhang et al. US-20200099000-A1 ("Zhang").
Regarding claims 1–8, 10–17, and 19–20, Lee teaches an organic electroluminescent display device (organic EL device) (¶ [0003]) comprising: a first electrode; an organic layer formed on the first electrode, wherein the organic layer contains at least one light emitting layer, wherein the light emitting layer comprises at least one phosphorescent dopant and at least two host materials, including a first host material and a second host material; and a second electrode formed on the organic layer (¶ [0015]), wherein the first electrode is an anode and the second electrode is a cathode (¶ [0025]).
Lee does not specifically disclose a device as above wherein the first host material is a compound represented by the claimed Formula 2.  However, Lee teaches that the first host material may comprise a carbazole (¶ [0029]).
Kwan teaches an organic EL device comprising red phosphorescent host material (¶ [0001] Kwan-MT) represented by a general formula (2) (¶ [0043] Kwan-MT and ¶ [0044] Kwan-KR).  Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency (¶ [0001], ¶ [0027] Kwan-MT).  Kwan teaches specific examples of the host material of the general formula (2) (¶ [0060]–[0061] Kwan-MT) including compound RH-005, 
    PNG
    media_image4.png
    155
    185
    media_image4.png
    Greyscale
(Kwan-KR page 9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the first host material out of the host material of the general formula (2), as taught by Kwan.  One would have been motivated to do so because Lee teaches the first host material may comprise a carbazole and Kwan teaches a phosphorescent host material of the general formula (2), which comprises a carbazole.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency and therefore forming the first host material in the device of Lee out of the host material of Kwan would yield the benefit of excellent solubility and excellent brightness and luminous efficiency, as described above.
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound RH-005, because it would have been choosing from the list of exemplary host materials of the general formula (2) specifically disclosed by Kwan, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Kwan.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host material represented by the general formula (2) having the benefits taught by Kwan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lee in view of Kwan does not specifically disclose a device as above wherein the second host material is a compound represented by the claimed Formula 3.  However, Lee teaches that the second host material may comprise a triazine group (¶ [0031]).
Oh teaches an organic EL device (¶ [0011], ¶ [0214]) comprising a phosphorescent dopant which may be an organic metal compound comprising Ir (¶ [0208]–[0209]) and a host compound represented by a Chemical Formula 5 (¶ [0169]).  Oh teaches the host compound has excellent hole and electron characteristics (¶ [0088]).  Oh teaches specific examples of the host compound represented by a Chemical Formula 5 (¶ [0186]) including compound F-8 
    PNG
    media_image5.png
    293
    317
    media_image5.png
    Greyscale
 (page 131), which comprises a triazine.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee in view of Kwan by forming the second host material out of the host compound F-8, as taught by Oh.  One would have been motivated to do so because Lee teaches the second host material may comprise a triazine group and Oh teaches a phosphorescent host compound F-8 comprising a triazine group.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Oh teaches the compound represented by the Chemical Formula 5 has excellent hole and electron characteristics and therefore forming the second host material in the device of Lee out of the host compound F-8 of Oh would yield the benefit of excellent hole and electron characteristics, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the host compound F-8, because it would have been choosing from the list of exemplary host materials of the Chemical Formula 5 specifically disclosed by Oh and comprising a triazine, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Oh.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host material of the Chemical Formula 5 comprising a triazine having the benefits taught by Oh in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lee in view of Kwan and Oh does not specifically disclose a device as above wherein the phosphorescent dopant is a compound represented by the claimed Formula 1.  However, Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir (¶ [0034], ¶ [0050]).
Kosuge teaches an organic light-emitting element comprising in order anode/hole-transporting layer/electron blocking layer/light-emitting layer/hole-blocking layer/electron-transporting layer/cathode (¶ [0047]) wherein the light-emitting layer comprises an iridium complex represented by the general formula [1] 
    PNG
    media_image6.png
    255
    339
    media_image6.png
    Greyscale
 and the heterocycle-containing compound represented by the general formula [5] (¶ [0052], ¶ [0039]).  Kosuge teaches the organic light-emitting element has extremely high luminous efficiency (¶ [0119]), emits red light (¶ [0119], ¶ [0134]), and has long lifetime (¶ [0134]).
Kosuge discloses specific examples of the iridium complex represented by the general formula [1] including Ir-504 
    PNG
    media_image7.png
    297
    261
    media_image7.png
    Greyscale
 (¶ [0136], page 25).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the phosphorescent dopant out of the iridium complex of Kosuge.  One would have been motivated to do so because Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir and Kosuge teaches an iridium complex.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kosuge teaches  the organic light-emitting element has extremely high luminous efficiency, emits red light, and has long lifetime and therefore forming the phosphorescent dopant out of the iridium complex of Kosuge in the device of Lee would yield the benefit of high luminous efficiency and easy sublimation purification, as described above.

Kosuge does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [1] as described above wherein the bidentate ligand X of the general formula [1] of Kosuge is 
    PNG
    media_image8.png
    236
    134
    media_image8.png
    Greyscale
 .  However, Kosuge teaches X represents a bidentate ligand in the general formula [1] of Kosuge and may specifically be represented by a general formula [2] to [4] (¶ [0071]) which include both 
    PNG
    media_image9.png
    183
    221
    media_image9.png
    Greyscale
and
    PNG
    media_image10.png
    156
    179
    media_image10.png
    Greyscale
 (¶ [0071]).  Further, Kosuge teaches that several exemplary iridium complexes including the ligand of the general formula [1] and one acac-based ligand (diketone-based bidentate ligand) have a small molecular weight such that they can be easily subjected to sublimation purification and they have an extremely high emission quantum yield such that the incorporation of any such complex as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency (¶ [0138]).
Zhang teaches an electroluminescent device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer comprises a metal complex comprising the ligand La represented by Formula 1 
    PNG
    media_image11.png
    195
    147
    media_image11.png
    Greyscale
 (¶ [0017]).  Zhang teaches the metal complex comprising the ancillary ligand La can be used as an emitter in the emissive layer of an organic electroluminescent device and that the ancillary ligand La can alter the sublimation properties of luminescent materials, improve quantum efficiency and device performance (¶ [0024]).  Zhang discloses examples of the ancillary ligand La (¶ [0083]) including La26 
    PNG
    media_image8.png
    236
    134
    media_image8.png
    Greyscale
 (¶ [0083], page 10) and teaches exemplary devices comprising compounds comprising La26 (¶ [0141]–[0144]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the X bidentate ligand in the modified complex Ir-504 of Kosuge with the ligand of Zhang.  The motivation for doing so would have been to improve quantum efficiency and device performance, as taught by Zhang, and to improve sublimation purification, quantum yield, and luminous efficiency, as taught by Kosuge.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ancillary ligand La26 
    PNG
    media_image8.png
    236
    134
    media_image8.png
    Greyscale
, because it would have been choosing from the list of specifically disclosed ancillary ligands of Formula 1 of Zhang, which would have been a choice from a finite number of identified, predictable solutions of an ancillary ligand La for use in a metal complex in the emissive layer of an organic electroluminescent device and possessing the benefits taught by Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ancillary ligands represented by Formula 1 of Zhang having the benefits taught by Zhang in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Lee in view of Kwan, Oh, Kosuge, and Zhang meets claims 1–8, 10–17, and 19–20.

The modified iridium complex of Kosuge corresponds to the claimed compound 9 is a first compound comprising a compound represented by the claimed Formula 1 wherein:
Y2 is C;
ring CY12 is a C6 carbocyclic group (a benzene group);
R1 to R5 are each hydrogen, R6 is a fluorinated C1 alkyl group -CF3, R7 and R8 are each hydrogen, A1 is an unsubstituted C2 alkyl group, A2 is an unsubstituted C1 alkyl group, A3 is an unsubstituted C2 alkyl group, A4 is an unsubstituted C2 alkyl group, A5 is an unsubstituted C1 alkyl group, A6 is an unsubstituted C2 alkyl group, A7 is hydrogen, A20 is an unsubstituted C1 alkyl group;
d2 is an integer of 1;
at least one of R1 to R8 comprises at least one a fluoro group (-F), namely R6 is CF3 where CF3 comprises three fluoro groups as substituents on the alkyl group;
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The host compound RH-005 of Kwan corresponds to the claimed Compound H1-71 and is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is not required to be present and Ar2 is an unsubstituted C6 carbocyclic group (a phenyl group);
Ar5 does not exist;
	n is 1;
a1 is 0 and a2 is 1;
CY2 is a C6 carbocyclic group (a benzene group) and CY3 is an unsubstituted C12 carbocyclic group (a naphthyl group);
R20 is an unsubstituted C6 aryl group (a phenyl group) and R30 is not required to be present; and
b2 is 1, b3 is 0.
The host compound F-8 of Oh corresponds to the claimed Compound H2-27 and is a third compound comprising a compound represented by the claimed Formula 3 wherein:
Ar11 is an unsubstituted C6 carbocyclic group (a phenylene group);
Ar12 does not exist;
p is 1;
Het1 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group);
a11 is 1 and m is 2;
R70 is an unsubstituted C6 aryl group (a phenyl group) and R80 is an unsubstituted C12 heteroaryl group (a carbazolyl group);
b7 is 1 and b8 is 1.

Regarding claim 18, Lee in view of Kwan, Oh, Kosuge, and Zhang teaches the modified organic EL device, as discussed above with respect to claim 17.
Lee in view of Kwan, Oh, Kosuge, and Zhang does not specifically disclose a device as discussed above wherein the device further comprises a hole injecting layer or a hole transport layer between the anode and the light emitting layer, or a electron transporting layer between the light emitting layer and the cathode.  However, Lee teaches exemplary devices comprises a hole transporting layer between the anode and the light emitting layer (¶ [0069]) and an electron transporting layer between the light emitting layer and the cathode (¶ [0071]) .
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Lee in view of Kwan, Oh, Kosuge, and Zhang comprising a hole transporting layer between the anode and the light emitting layer and an electron transporting layer between the light emitting layer and the cathode, because Lee teaches exemplary devices comprising these layers, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), Kosuge et al. US-20150295188-A1 ("Kosuge"), and Zhang et al. US-20200099000-A1 ("Zhang") as applied to claim 1 above and further in view of Swager et al. US-20160285007-A1 ("Swager").
Regarding claim 9, Lee in view of Kwan, Oh, Kosuge, and Zhang teaches the modified organic EL device, as discussed above with respect to claim 1.
Lee in view of Kwan, Oh, Kosuge, and Zhang does not specifically teach the modified compound of Kosuge in view of Zhang as discussed above wherein R6 is fluorine (-F).  However, Kosuge teaches that R6 may represent a halogen atom, a trifluoromethyl, among others (¶ [0061]), and teaches that specific examples of the halogen atom include fluorine (¶ [0062]).
As evidenced by Swager, it is known in the art that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups (¶ [0039], ¶ [0095]) used in an emitting material of an organic light-emitting diode.
Therefore, given the general formula and teachings of Kosuge and the teachings of Swager, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the trifluoromethyl (-CF3) at the position R6 in the modified compound of Kosuge in view of Zhang with a fluorine (-F), because Kosuge teaches the variable may suitably be selected as either trifluoromethyl (-CF3) or fluorine (-F) and Swager teaches that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the emission layer of the device of Kosuge and possess the benefits as described above taught by Kosuge.  See MPEP 2143.I.(B).
The modified compound of Kosuge in view of Zhang and Swager has the structure 
    PNG
    media_image12.png
    121
    212
    media_image12.png
    Greyscale
 which corresponds to the claimed compound 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kishino et al. US-20150303386-A1 and Kamatani et al. US-20150333279-A1 teach metal complex Ir-504 
    PNG
    media_image7.png
    297
    261
    media_image7.png
    Greyscale
 (page 24 and page 32, respectively);
Kosuge et al. US-20150295188-A1, Kishino et al. US-20150303386-A1, and Kamatani et al. US-20150333279-A1 teach metal complex Ir-209 
    PNG
    media_image13.png
    327
    338
    media_image13.png
    Greyscale
 and Ir-211 
    PNG
    media_image14.png
    325
    288
    media_image14.png
    Greyscale
 (page 16, page 14, and pages 21-22, respectively); and
Abe et al. US-20150364702-A1, Miyashita et al. US-20150364703-A1, and Abe et al. US-20150372244-A1 metal complex KK-78 
    PNG
    media_image15.png
    404
    342
    media_image15.png
    Greyscale
 (page 19, page 25, and page 27, respectively).
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                         


                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786